per curiam:
El 3 de junio de 1999, la señora Eusebia Martínez Lugo presentó ante la Oficina del Procurador General una queja en contra de los Ledos. Rafael Avilés Cor-dero y Héctor A. Tosado Arocho. Alegó, en síntesis, que los referidos letrados fungieron como notarios al otorgar ins-trumentos públicos en los cuales tenían un claro interés personal o, por lo menos, un grave conflicto de interés. En cumplimiento con la resolución emitida por este Tribunal el 22 de diciembre de 2000, el Procurador General de Puerto Rico presentó una querella el 29 de enero de 2001 mediante la que formuló cargos contra ambos letrados por violaciones a los Cánones 21 y 38 del Código de Ética Profesional.(1) Les imputó, además, violaciones a lo dis-puesto en los Arts 2 y 5 de la Ley Notarial de Puerto Rico,(2) así como incumplimiento con lo establecido en la Re-gla 5 del Reglamento Notarial.(3) Específicamente, los cargos que se le imputan al Ledo. Héctor A. Tosado Arocho en la querella son los siguientes:
CARGO I
El Lie. Héctor Tosado Arocho violentó el Artículo 5 de la Ley Notarial de Puerto Rico (4 LPRA Sec. 2005)[,] el cual prohíbe a todo notario a intervenir como parte en los negocios jurídicos por éste autorizados.
CARGO II
El Lie. Héctor Tosado Arocho violentó las disposiciones del Canon 21 de [E]tica Profesional[,] el cual obliga a todo abo-gado a evitar conflicto entre sus intereses personales y los de su cliente.
CARGO III
El Lie. Héctor Tosado Arocho violentó las disposiciones del Canon 38 de [É]tica Profesional!,] el cual, entre otras cosas[,] obliga a todo abogado a preservar el honor y la dignidad de la *872profesión legal y a evitar hasta la apariencia de conducta pro-fesional impropia. Querella, págs. 1-2.
Por otra parte, en contra del Ledo. Rafael Avilés Cordero se formularon los cargos siguientes:
CARGO I
El Lie. Rafael Avilés Cordero violentó las disposiciones de la Regla 5 del Reglamento Notarial [,] la cual específicamente dispone que el notario está impedido de representar como abo-gado a un cliente en la litigación contenciosa y, a la vez, servir de Notario en el mismo caso por el posible conflicto de intere-ses o incompatibilidades que puedan dimanar del mismo.
CARGO II
El Lie. Rafael Avilés Cordero violentó el Artículo 2 de la Ley Notarial de Puerto Rico (4 LPRA See. 2002) [,] el cual obliga a todo notario a dar f[e] y autenticidad conforme a las leyes de los negocios jurídicos que ante él se otorguen.
CARGO III
El Lie. Rafael Avilés Cordero violentó las disposiciones del Canon 21 de [E]tica Profesional,] el cual, entre otras cosas, obliga a todo abogado a abstenerse de abogar a favor de un cliente en un asunto sobre el cual debe oponerse en cumpli-miento de sus obligaciones para con otro cliente.
CARGO IV
El Lie. Rafael Avilés Cordero incurrió en violación a las dis-posiciones del Canon 38 de [É]tica [PJrofesional, 4 LPRAAp. EX C. 38, el cual, entre otras cosas, obliga a todo abogado a preservar el honor y la dignidad de la profesión legal y a evitar hasta la apariencia de conducta profesional impropia. Quere-lla, pág. 2.
Mediante Resolución de 8 de mayo de 2001, nombramos al licenciado Agustín Mangual Hernández Comisionado Especial. Dicho comisionado señaló una conferencia con antelación a la vista, la cual se celebró el 5 de junio de 2001. En la referida conferencia los abogados de las partes estipularon la admisión en evidencia de diez documentos.(4) La vista evidenciaría se celebró el 6 de agosto de 2001. Las partes le informaron al Comisionado *873Especial que no presentarían evidencia testifical alguna y que, con la prueba documental estipulada, daban por so-metido el procedimiento disciplinario. El Comisionado Especial, cumpliendo con nuestra encomienda, rindió su in-forme el 25 de septiembre de 2000. Dicho funcionario encontró probado que en marzo o abril de 1998, el Ledo. Héctor A. Tosado Arocho y su esposa, la Sra. Nilsa Ivette Jiménez Martínez, se comunicaron con la Sra. Eusebia Martínez Lugo, a quien conocían previamente, porque es-taban interesados en adquirir la propiedad en la cual ésta residía. Dicha propiedad le pertenecía a la Sra. Eusebia Martínez Lugo y a su ex cónyuge, el señor Ángel Luis Santiago López, en común pro indiviso. La señora Eusebia Martínez Lugo aceptó la oferta verbal que le hizo el matri-monio Tosado-Jiménez para adquirir su propiedad y, en ese mismo momento, el licenciado Tosado Arocho procedió a adelantarle la suma de treinta mil dólares ($30,000) para que ésta adquiriera mediante compra la participación en común pro indiviso de su ex cónyuge sobre parte del refe-rido inmueble.(5) De la misma manera, encontró probado que el 1ro de mayo de 1998, el Sr. Ángel Luis Santiago López y la Sra. Eusebia Martínez Lugo otorgaron la escri-tura número diecisiete sobre División de Comunidad ante el licenciado Héctor Tosado Arocho, haciendo constar que eran dueños de una propiedad ubicada en el Barrio Piedra Gorda de Camuy, con una cabida superficial de 3.618 cuerdas.(6) En la referida escritura se consignó que el ma-trimonio habido entre las partes fue disuelto mediante sen-tencia dictada por el antiguo Tribunal Superior, Sala de Arecibo, el 18 de octubre de 1993. Se declaró, además, que el terreno donde ubicaba la residencia era propiedad de la compareciente, habiéndolo adquirido mediante la escritura número siete sobre Participación y Adjudicación de Heren-cia otorgada el 26 de marzo de 1997 ante el Ledo. Rafael *874Avilés Cordero, socio del Ledo. Héctor Tosado Arocho.(7) Por último, se consignó que los comparecientes, de común acuerdo, habían decidido poner fin a la comunidad de bie-nes existente entre ellos y, por virtud de lo antes dispuesto, se le adjudicaba al Sr. Ángel Santiago López la suma de treinta mil dólares ($30,000) por su participación en la re-ferida edificación.(8)
El Comisionado Especial encontró probado que el Ledo. Héctor Tosado Arocho y su esposa comenzaron a realizar gestiones para que la Sra. Eusebia Martínez Lugo les en-tregara la posesión de la propiedad.(9) Dichas gestiones fueron infructuosas, por lo que el Ledo. Héctor Tosado Aro-cho presentó una querella ante el Tribunal de Primera Ins-tancia, Sala Municipal de Camuy, al amparo de la Ley Núm. 140 de 23 de julio de 1974.(10) El 7 de agosto de 1998 se celebró una vista ante el referido tribunal. La Sra. Eu-sebia Martínez Lugo se comprometió, en dicha ocasión, a desalojar la propiedad y a firmar el contrato de compra-venta previamente acordado.(11) El desalojo no se efectuó en la fecha pactada. En consecuencia, el tribunal celebró otra vista el 13 de agosto de 1998, a la cual compareció el Ledo. Héctor Tosado Arocho, representado por el coquere-llado, Ledo. Rafael Avilés Cordero. La Sra. Eusebia Martí-nez Lugo fue representada por la Leda: Carmen Hermina González.(12) Las partes llegaron a un acuerdo, el cual quedó plasmado en una Resolución dictada el 12 de marzo de 1999 por el Hon. Edwin Rodríguez Montalvo, Juez *875Municipal.(13) Dicho acuerdo estipulaba que la señora Mar-tínez Lugo firmaría la escritura de segregación y compra-venta y entregaría la propiedad al Ledo. Héctor Tosado Arocho. Establecía, además, la suma de noventa y cinco mil dólares ($95,000) como el precio de compraventa que se haría constar en la escritura a otorgarse. Disponía que la Sra. Eusebia Martínez Lugo había recibido con anteriori-dad la suma de treinta mil dólares ($30,000); que la suma de sesenta y cinco mil dólares ($65,000) se entregaría en el plazo de sesenta días, y que existía una deuda pendiente entre las partes de ochenta mil dólares ($80,000), la cual se abonaría en dos plazos adicionales. El primer plazo sería de veinticinco mil dólares ($25,000), pagadero en dos años. El segundo plazo sería de cincuenta y cinco mil dólares ($55,000), pagadero en cuatro años. Ambas cantidades se-rían evidenciadas mediante dos pagarés al portador garan-tizados con hipoteca sobre el referido inmueble. Final-mente, se acordó que la escritura de compraventa se otorgaría en la oficina del licenciado Rafael Avilés Cordero.
Al día siguiente, el 14 de agosto de 1998, y mediante la escritura número cincuenta y siete sobre Compraventa con Precio Aplazado, otorgada ante el Ledo. Rafael Avilés Cor-dero, Doña Eusebia Martínez Lugo le traspasó al matrimo-nio Tosado-Jiménez, a título de compraventa, la referida propiedad. (14) En dicho documento público se hizo constar que el precio de compraventa era de noventa y cinco mil dólares ($95,000),. de los cuales treinta mil dólares ($30,000) se habían entregado con anterioridad a ese acto, y sesenta y cinco mil dólares ($65,000) serían pagaderos en sesenta días.(15)
Ese mismo día se otorgó ante el coquerellado, Ledo. Rafael Avilés Cordero, la escritura número cincuenta y ocho sobre Segunda Hipoteca en Garantía de Pagaré, por la *876suma de veinticinco mil dólares ($25,000), y la escritura número 59 sobre Tercera Hipoteca en Garantía de Pagaré, por la suma de cincuenta y cinco mil dólares ($55,000).(16) En ambas escrituras comparecieron como otorgantes el querellado, Ledo. Héctor Tosado Arocho, y su esposa.(17) Las referidas obligaciones garantizadas por hipoteca no se hicieron formar parte del negocio jurídico objeto de la es-critura pública número cincuenta y siete sobre Compra-venta con Precio Aplazado.(18) El 18 de diciembre de 1998, cuatro meses después de haber sido otorgada la escritura pública número cincuenta y siete, fue presentada para su inscripción en el Registro de la Propiedad. (19) Las escritu-ras públicas números cincuenta y ocho y cincuenta y nueve fueron presentadas en el Registro de la Propiedad el 22 de octubre de 1999, un año y dos meses después de su otorgamiento. (20)
Los problemas entre las partes continuaron, razón por la cual la Sra. Eusebia Martínez Lugo presentó el 2 de febrero de 1999 una demanda sobre nulidad de contrato, cobro de dinero y daños y perjuicios ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, contra el Ledo. Héctor Tosado Arocho, su esposa y la sociedad de gananciales compuesta por ambos.(21) En dicha demanda la Sra. Eusebia Martínez Lugo alegó que para el mes de mayo de 1998 había llegado a un acuerdo verbal con los deman-dados para venderles su propiedad por la suma de ciento setenta y cinco mil dólares ($175,000). Como parte de dicho acuerdo, los referidos demandados le entregaron treinta mil dólares ($30,000) en esa fecha y se comprometieron a entregarle sesenta y cinco mil dólares ($65,000) en el acto *877de otorgamiento de la escritura pública sobre compraventa. Los restantes ochenta mil dólares ($80,000) se pagarían en el plazo de dos años, al ocho por ciento (8%) de interés anual. Adujo, además, que posteriormente el querellado, Ledo. Héctor Tosado Arocho, comenzó a presio-narla para que desalojara la propiedad, a pesar de que no se había otorgado la escritura pública sobre compraventa ni se había realizado el pago de sesenta y cinco mil dólares ($65,000) acordado. Finalmente, afirmó que el 14 de agosto de 1998, mediante intimidación y amenazas de parte de los letrados querellados, fue forzada a otorgar la referida es-critura pública número cincuenta y siete, la cual alegada-mente recogía un acuerdo de compraventa distinto al ori-ginalmente pactado. En particular, dicho instrumento público establecía que el precio de compraventa era de no-venta y cinco mil ($95,000) dólares, cuando la realidad era que el precio pactado había sido de ciento setenta y cinco mil dólares ($175,000). La querellante posteriormente en-mendó su demanda, e hizo constar que el demandado, luego de iniciado el pleito, le había entregado la cantidad de sesenta y cinco mil dólares ($65,000) adeudada.
El 10 de agosto de 2000, y luego de varios incidentes, las referidas partes llegaron a una “Estipulación por Transac-ción”, en la cual hicieron constar que el querellado, Ledo. Héctor Tosado Arocho, y su esposa le habían pagado a la Sra. Eusebia Martínez Lugo la suma de ochenta mil dóla-res ($80,000) por concepto de la venta del inmueble objeto del litigio, quedando esta última satisfecha de dicha deudaj22) Consignaron, además, que la Sra. Eusebia Mar-tínez Lugo desistía con perjuicio de su reclamación y acep-taba dicha cantidad como resarcimiento total del balance pendiente de pago del inmueble más todos los daños y per-juicios alegados en la demanda.(23) Las partes reconocieron y acordaron que cualquier otro acuerdo pactado anterior-*878mente entre ellas en relación con el contrato objeto del li-tigio quedaba sustituido y novado por la transacción convenida. El Tribunal de Primera Instancia, Sala Superior de Arecibo, le impartió su aprobación al acuerdo transactional entre las partes y, conforme los términos allí ex-presados, dictó sentencia el 29 de agosto de 2000.(24)
Los letrados formularon su contestación a la querella, de manera conjunta, mediante escrito presentado el 19 de abril de 2001.(25) Expresaron su deseo de que se adoptaran por referencia los argumentos esbozados por ambos en su escrito titulado “Posición de los Ledos. Rafael Avilés Cor-dero y Héctor A. Tosado Arocho sobre el Informe del Procu-rador General” de 30 de noviembre de 2000.(26) En el alu-dido escrito los letrados argüyeron que el Ledo. Héctor Tosado Arocho no infringió el Art. 5 de la Ley Notarial de Puerto Rico, supra, al otorgar la escritura número dieci-siete sobre División de Comunidad, pues dicho notario no fue parte en el instrumento público ni éste contenía dispo-sición alguna a su favor. Adujeron, además, que el Ledo. Héctor Tosado Arocho no incumplió con la obligación im-puesta por el Canon 21 del Código de Ética Profesional, supra, por cuanto dicho canon exige, como requisito para la imposición de una sanción disciplinaria, que exista una re-lación abogado-cliente, la cual nunca se configuró entre éste y la querellante. Alegaron que el Ledo. Héctor Tosado Arocho no fungió como representante legal de la quere-llante, ni antes ni después del otorgamiento de la mencio-nada escritura. En cuanto a las infracciones imputadas al Ledo. Rafael Avilés Cordero, admitieron que dicho letrado representó al Ledo. Héctor Tosado Arocho en el procedi-miento judicial tramitado ante el Tribunal de Primera Ins-tancia, Sala Municipal de Camuy, al amparo de la Ley *879Núm. 140, supra. No obstante, mantuvieron que su repre-sentación legal había cesado al momento de otorgar las escrituras número cincuenta y siete, cincuenta y ocho, y cincuenta y nueve sobre Compraventa con Precio Apla-zado, Segunda Hipoteca en Garantía de Pagaré y Tercera Hipoteca en Garantía de Pagaré, respectivamente. En con-secuencia, no existió ningún conflicto de interés entre sus labores como representante legal de una parte y como no-tario en las referidas escrituras. Alegaron que su acción de otorgar las escrituras no infringió la Regla 5 del Regla-mento Notarial de Puerto Rico, supra, pues la designación del licenciado Rafael Avilés Cordero como notario fue pro-ducto de la estipulación a la que llegaron las partes, con la anuencia del Juez Municipal que presidía el caso y de la representación legal de la Sra. Eusebia Martínez Lugo. Fi-nalmente, respecto a la violación de lo dispuesto en el Art. 2 de la Ley Notarial de Puerto Rico, supra, esbozaron que el letrado Rafael Avilés Cordero se circunscribió a consig-nar, en la escritura de compraventa otorgada ante él, el precio que surgía de la resolución emitida por el tribunal. Adujeron que el letrado se ajustó a la resolución citada y que carecía de facultad para variar los términos dispuestos en ella.
Evaluado el Informe del Comisionado Especial, la prueba documental estipulada y las posiciones de los letra-dos querellados, nos encontramos en posición de resolver.
HH HH
De los cargos presentados contra ambos letrados quere-llados se desprenden imputaciones de violación a los Cáno-nes 21 y 38 del Código de Ética Profesional, supra. Se le imputa, además, al Ledo. Héctor Tosado Arocho haber in-fringido el Art. 5 de la Ley Notarial de Puerto Rico, supra, y al Ledo. Rafael Avilés Cordero transgredir el Art. 2 de la *880Ley Notarial de Puerto Rico, supra, y la Regla 5 del Regla-mento Notarial de Puerto Rico, supra.
El primer cargo contra el Ledo. Héctor A. Tosado Arocho le imputa la violación de la obligación profesional impuesta por el Art. 5 de la Ley Notarial de Puerto Rico, supra, que dispone lo siguiente:
(a) Ningún notario podrá autorizar instrumentos en el que él intervenga como parte o que contenga disposiciones a su favor. Tampoco podrá autorizarlos si alguno de los otorgantes es pa-riente suyo dentro del cuarto grado de consanguinidad o se-gundo de afinidad, excepto cuando aquél comparezca en el ins-trumento en calidad representativa.
(b) No producirán efecto las disposiciones a favor de parien-tes, dentro del cuarto grado de consanguinidad o segundo de afinidad del notario que autorizó el instrumento público en que se hicieron. (Enfasis suplido.)
El querellado arguye que su actuación al otorgar como notario la escritura pública número diecisiete sobre Divi-sión de Comunidad no infringió el Art. 5 de la Ley Notarial de Puerto Rico, supra, ya que éste no fue parte en el ins-trumento público ni contenía el documento disposición al-guna a su favor. No podemos avalar su posición. La escri-tura pública número diecisiete sobre División de Comunidad, mediante la cual los comparecientes, la Sra. Eusebia Martínez Lugo y el Sr. Angel Luis Santiago, de común acuerdo ponían fin a la comunidad de bienes entre ellos existente sobre la edificación ubicada en el Barrio Pie-dra Gorda de Camuy, se pudo llevar a cabo porque se le adjudicó la cantidad de treinta mil dólares ($30,000) al ex cónyuge de la querellante como pago de su participación en el referido inmueble. Dicha suma de dinero provino direc-tamente del Ledo. Héctor Tosado Arocho, como adelanto al pago del precio de compraventa estipulado por éste con la querellante, con anterioridad al otorgamiento de la escri-tura pública de división de comunidad de bienes. Es decir, el documento público por él autorizado, que contenía el ne-gocio jurídico de la división de la comunidad de bienes *881existente entre los ex cónyuges, se hizo posible gracias al dinero suplido por el querellado, y se otorgó para su bene-ficio personal futuro. De modo que, si bien es cierto que el referido letrado no compareció como parte en el documento autenticado ante sí como notario público, no es menos cierto que tal otorgamiento hizo viable que adquiriera el inmueble posteriormente, a título de compraventa. Previo a la auto-rización del referido documento, ya el querellado, licen-ciado Tosado Arocho, tenía un interés pecuniario en el in-mueble objeto de dicho instrumento público. No albergamos duda alguna de que el querellado violó lo dispuesto en el estatuto antes indicado.
El Ledo. Héctor Tosado Arocho enfrenta, en el segundo cargo formulado en la querella en su contra, imputaciones de conducta contraria a lo dispuesto en el Canon 21 del Código de Ética Profesional, supra. El Procurador General de Puerto Rico aduce que la actuación del querellado al autorizar la escritura pública número diecisiete sobre división de comunidad configuró un conflicto entre los intereses del letrado y los de su cliente. El citado Canon 21 del Código de Ética Profesional, dispone, en lo aquí pertinente, de la manera siguiente:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales.
No es propio de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.
La obligación de representar al cliente con fidelidad incluye la de no divulgar sus secretos o confidencias y la de adoptar medidas adecuadas para evitar su divulgación. Un abogado no debe aceptar la representación de un cliente en asuntos que *882puedan afectar adversamente cualquier interés de otro cliente anterior ni servir como árbitro, especialmente cuando el cliente anterior le ha hecho confidencias que puedan afectar a uno u otro cliente, aun cuando ambos clientes así lo aprueban. Será altamente impropio de un abogado el utilizar las confi-dencias o secretos de un cliente en perjuicio de éste. (Enfasis suplido.) 4 L.P.R.A. Ap. IV.
El conflicto de intereses dispuesto en el Canon 21 del Código de Etica Profesional, supra, presenta tres situaciones que deben ser evitadas por todo abogado:
... que en beneficio de un cliente se abogue por aquello a lo que el letrado debe oponerse en cumplimiento de sus obligaciones para con otro cliente; que un abogado acepte la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de un cliente anterior, y que un abogado acepte una representación legal, o que continúe en ella, cuando su juicio profesional pueda ser afectado por sus inte-reses personales.!27)
Es decir, dicha norma ética pretende evitar una con-ducta profesional que mine el principio cardinal de con-fianza en que debe fundamentarse toda relación fiduciaria entre un abogado y su cliente. Dicha prohibición com-prende la situación en la cual el abogado se encuentra ante la encrucijada actual de cumplir con su deber profesional de asesorar o répresentar adecuadamente a su cliente y la de servir sus propios intereses. También plantea el apa-rente o potencial conflicto futuro entre los intereses antes mencionados.(28) Finalmente, es requisito esencial para que opere la prohibición dispuesta en el Canon 21, supra, la previa existencia de una relación abogado-cliente.(29) La *883ausencia de esa relación impide la imposición de sanciones disciplinarias por violación al citado canon.(30)
Entre el letrado querellado y la querellante no se confi-guró la existencia de una relación abogado-cliente cobijada por la prohibición contenida en el Canon 21, supra. En consecuencia, no procede la imposición de una sanción dis-ciplinaria por infracción al aludido canon de ética profesional.
Por último, se le imputa al Ledo. Héctor Tosado Arocho la violación de las disposiciones establecidas en el Canon 38 del Código de Ética Profesional, supra, que provee, en lo pertinente, lo siguiente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y dehe evitar hasta la apariencia de conducta profesional impropia ....
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos. De igual modo, no debe permitir a sus clien-tes, sin importar su poder o influencia, llevar a cabo actos que tiendan a influenciar indebidamente a personas que ejercen cargos públicos o puestos privados de confianza. Lo antes in-dicado no impide, naturalmente, que un abogado dé a sus clientes su opinión informada y honesta sobre la interpreta-ción o validez de una ley, orden o reglamento, que no ha sido, a su vez, interpretado o clarificado en sus disposiciones por un tribunal competente. (Enfasis suplido.)
En reiteradas ocasiones hemos sostenido que el *884abogado tiene que desempeñarse con dignidad y alto sen-tido del honor, aunque el hacerlo le represente ciertos sa-crificios personales. De la misma manera, todo abogado debe evitar hasta la apariencia de conducta profesional impropia.(31) Es decir, todo abogado debe ser escrupuloso en el cumplimiento de las obligaciones impuestas por los cánones del Código de Etica Profesional y debe cuidarse de “que sus actuaciones no den margen a la más leve sospecha de impropiedad”.(32) Hemos expresado que la apariencia de conducta impropia puede resultar perniciosa, minando el respeto de la ciudadanía por sus instituciones de justicia y la confianza de los clientes en sus abogados.(33) Asimismo, la apariencia de conducta impropia puede tener un efecto dañino sobre la imagen, la confianza y el respeto del pú-blico por su Gobierno, como la verdadera impropiedad ética.(34) Esta apariencia impropia tiene que sostenerse so-bre la impresión que se le da al público de la violación efectiva de alguno de los cánones del Código de Etica Profesional.(35) El otorgamiento de un documento notarial en contravención a la Ley Notarial de Puerto Rico o su reglamento constituye una violación al Canon 38, supra.(36)
La actuación del querellado notario de autorizar la escritura pública número diecisiete, que dividía la comunidad de bienes existente sobre una propiedad, mediando el pago de una suma de dinero provista por el letrado previamente, constituye una apariencia de conducta impropia vedada por el Canon 38, supra, máxime cuando dicha suma de dinero fue adelantada para adquirir una partici-*885pación ganancial en la propiedad objeto del negocio jurídico. La actuación del Ledo. Héctor Tosado Arocho, al otorgar un documento público en contravención a la Ley Notarial de Puerto Rico, constituye una infracción al canon antes mencionado. Dicho proceder, además, no preserva el honor y la dignidad de la profesión legal.
El Procurador General de Puerto Rico le imputa al Ledo. Rafael Avilés Cordero, como primer cargo en la querella presentada, la infracción de la prohibición dispuesta en la Regla 5 de nuestro Reglamento Notarial, supra. Dicha regla dispone, en lo pertinente, lo siguiente:

La práctica de la profesión de abogado puede ser en algunas ocasiones incompatible con la práctica de la notaría.

El notario autorizante de un documento público está impe-dido de actuar posteriormente como abogado de una de las partes otorgantes para exigir en un litigio contencioso las con-traprestaciones a que se haya obligado cualquier otra parte en el documento otorgado ante él.

El notario está impedido de representar como abogado a un cliente en la litigación contenciosa y, a la vez, servir de notario en el mismo caso por el posible conflicto de intereses o incom-patibilidades que puedan dimanar del mismo.

Queda siempre al sano juicio del notario y sus socios o com-pañeros de oficina, dentro de su responsabilidad profesional, decidir cuándo deben abstenerse de actuar aun en casos en que su actuación estuviere permitida, pero que por sus particulares circunstancias en la dimensión ética podrían generar un po-tencial de conflicto o la apariencia de conducta impropia. (En-fasis suplido.)
La antes mencionada regla expone la norma general relativa a la incompatibilidad de funciones del abogado y del notario cuando ambas participaciones versan sobre un mismo asunto u ocurren en un mismo caso. En reiteradas ocasiones hemos distinguido la función de un letrado en el desempeño de la práctica de la abogacía y de *886la notaría. En In re Colón Ramery [I],(37) y en su reconside-ración, In re Colón Ramery [II],(38) expresamos que el ejer-cicio de la abogacía y del notariado envuelven quehaceres distintos y que el abogado notario ha de ser escrupuloso en deslindar los referidos campos.(39) En In re Colón Ramery [I], supra, establecimos que la función dual de abogado-notario se permitiría sólo en acciones ex parte. Aclaramos que en estos procedimientos de jurisdicción voluntaria no existe la apariencia de parcialidad impropia que se suscita en procedimientos contenciosos. En dicho caso, insistimos en que el notario, a diferencia del abogado, está llamado a ser imparcial con todos los otorgantes del instrumento que autorice. Aclaramos que el elemento de imparcialidad es de gran importancia en el notariado de estirpe latina y que este criterio debe regir todas sus actuaciones. En el ejerci-cio de su ministerio y en el descargo de la fe pública en él depositada, el notario no puede tomar partido o bando, por-que representa la ley para todas las partes. Su obligación de ilustrar, de orientar y de advertir ha de desplegarla para todos por igual, con imparcialidad. En In re Colón Ramery [II], supra, recalcamos que la práctica de la profe-sión de abogado es incompatible con la práctica de la nota-ría cuando ambas intervenciones del abogado-notario tra-ten sobre el mismo asunto. De la misma manera, dejamos claramente establecido en B. & L., Inc. v. P.R. Cast. Steel Corp.,(40) que ante la posibilidad de un aparente conflicto de intereses, un abogado no debe asumir la función dual de abogado-notario en un mismo caso, y la mejor práctica re-quiere que sea un notario neutral el que autorice cualquier documento. La intervención de un notario neutral ayuda a despejar cualquier apariencia de conducta impropia. Ex-*887presamos que no basta ser efectivamente imparcial; hay, además, que aparentarlo.(41) Finalmente, en In re Matos Bonet, 153 D.P.R. 296, 301 (2001), establecimos, sin lugar a dudas,
... que un notario debe abstenerse de autorizar documentos públicos respecto a propiedades objeto del litigio, en el cual él actúa como abogado de una de las partes otorgantes.(42) Deter-minamos que la norma adoptada, producto de una interpreta-ción de la Regla 5 del Reglamento Notarial de Puerto Rico, supra, tendría un efecto prospectivo. (Enfasis suplido y en el original.)
El licenciado Rafael Avilés Cordero fungió como repre-sentante legal del licenciado Héctor Tosado Arocho en la vista celebrada el 13 de agosto de 1998, ante el Tribunal de Primera Instancia, Sala Municipal de Camuy, relacionada con la querella presentada por este último, a tenor con la Ley Núm. 140, supra, en contra de la aquí querellante para exigir el cumplimiento específico de un alegado contrato verbal de compraventa sobre un inmueble. Al día si-guiente, el letrado Rafael Avilés Cordero actuó como nota-rio, y autorizó las escrituras públicas número cincuenta y siete, cincuenta y ocho y cincuenta y nueve sobre Compra-venta con Precio Aplazado, Segunda Hipoteca en Garantía de Pagaré y sobre Tercera Hipoteca en Garantía de Pagaré, respectivamente, todas relacionadas a la compraventa del inmueble objeto del litigio. En la contestación a la querella formulada en su contra por el Procurador General de Puerto Rico, el licenciado Rafael Avilés Cordero aceptó que representó legalmente al licenciado Héctor Tosado Arocho en el procedimiento judicial ante el Tribunal de Primera Instancia, Sala Municipal de Camuy. Argüyó que su actua-ción como notario, al autorizar los tres instrumentos públi-*888eos en controversia, no constituyó una violación a la prohi-bición contemplada en la aludida regla, debido a que éste autorizó las escrituras públicas una vez cesada su gestión profesional como representante legal del licenciado Héctor Tosado Arocho, y con el aval de las partes y del Tribunal. No le asiste la razón. El letrado querellado fue el abogado del Ledo. Héctor Tosado Arocho en un procedimiento judicial contencioso que versaba sobre el negocio jurídico de compraventa habido entre la querellante y el letrado co querellado. El Ledo. Rafael Avilés Cordero posteriormente autorizó instrumentos públicos que recogían justamente el negocio jurídico objeto del pleito. Su propio cliente fue uno de los otorgantes en cada una de las tres escrituras públicas. La actuación dual del querellado como abogado y notario en un mismo asunto, en el mismo caso, resultan ser un evidente ejemplo de la incompatibilidad prohibida, con-tenida en la Regla 5 del Reglamento Notarial de Puerto Rico, supra. Sin embargo, tomando en consideración que los hechos del caso de autos ocurrieron previo a la norma prospectiva enunciada en In re Matos Bonet, supra, no pro-cede la imposición de una sanción por infracción a la regla antes mencionada.
El segundo cargo formulado contra el licenciado Rafael Avilés Cordero le imputa la violación de la obligación notarial impuesta en el Art. 2 de la Ley Notarial de Puerto Rico, supra. Dicho estatuto dispone de la manera siguiente:
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extra-judiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las es-crituras y documentos notariales a tal fin y conferirle [s] auto-ridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Énfasis suplido.)
*889En numerosas ocasiones hemos expresado que el abogado representa los intereses de su cliente, en cambio el notario representa la fe pública.(43) En In re Filardi Guzmán, supra, expresamos que la Ley Notarial de Puerto Rico está orientada a que el notario pueda desempeñar su profesión con probidad, con la competencia y destreza jurídicas necesarias, y con la diligencia, el cuidado y la observación del valor ético de la verdad que imprime al contenido de los numerosos documentos que ante él se otorgan.
El notario ejerce una función clave de inestimable importancia en los negocios jurídicos. En su función de custodio de la fe pública notarial, el notario le imparte veracidad, autenticidad y legalidad a los instrumentos públicos y notariales que autoriza. Al autorizar un documento, el notario da fe pública y asegura que ese documento cumpla con todas las formalidades de ley —formal y sustantivamente— que el documento es legal y verdadero, y que se trata de una transacción válida y legítima.(44) La dación de fe está avalada por la confianza de que los hechos jurídicos y las circunstancias acreditadas por el notario en el instrumento público son veraces y correctos. Es evidente, pues, que la fe pública constituye la espina dorsal de la profesión notarial.(45)
En In re Meléndez Pérez, supra, expresamos que el no-tario no es un simple observador del negocio jurídico que ante él se realiza, limitando su actuación a cerciorarse de la identidad de las partes y autenticidad de las firmas. Su función, por ser pública, trasciende la de un autómata le-galizador de firmas y penetra en el campo de la legalidad de la transacción que ante él se concreta.(46) En atención de *890lo anterior, reiteradamente hemos resuelto que faltar a la veracidad de los hechos es una de las faltas más graves en que un notario, como custodio de la fe pública, puede incu-rrir, ya que la certificación de un hecho falso constituye un acto detrimental a la fe pública.(47)
Al autorizar la escritura pública número cincuenta y siete sobre Compraventa con Precio Aplazado, el notario Rafael Avilés Cordero consignó y dio fe de que el precio de compraventa del inmueble objeto del negocio jurídico era de noventa y cinco mil dólares ($95,000). El Ledo. Rafael Avilés Cordero aduce que su proceder al consignar el referido precio en el instrumento público es cónsono con lo estipulado por las partes en la vista celebrada el 13 de agosto de 1998 ante el Tribunal de Primera Instancia, Sala Municipal de Camuy, y que carecía de facultad en derecho para variar los términos estipulados. La querellante siempre ha alegado que el precio real de la compraventa acordado entre las partes era de ciento setenta y cinco mil dólares ($175,000). Surge de la estipulación acordada por las partes en el caso sobre nulidad de contrato, cobro de dinero y daños y perjuicios, y de la sentencia, en conformidad con las estipulaciones, emitida por el Tribunal de Primera Instancia, que la suma de ochenta mil dólares ($80,000) le era pagada a la demandante por concepto de la venta del inmueble objeto del litigio. Esto es, la parte demandada le pagó a la demandante la suma de treinta mil dólares ($30,000), sesenta y cinco mil dólares ($65,000) del precio aplazado y ochenta mil dólares ($80,000) como saldo final del precio de la compraventa, para un total de ciento setenta y cinco mil dólares ($175,000) por concepto de la compraventa de la propiedad en controversia. No albergamos duda alguna que esa cantidad constituía el precio real *891de la compraventa. No obstante, entendemos que no se probó mediante prueba clara, robusta y convincente que el Ledo. Rafael Avilés Cordero conociera que ese era el precio de la compraventa, es decir, que conociera la falsedad de lo vertido en el instrumento público.(48) No procede, bajo tal cuadro fáctico, que encontremos al letrado querellado in-curso en una violación al principio de la fe pública notarial plasmado en el Art. 2 de la Ley Notarial de Puerto Rico, supra.(49)
El tercer cargo imputado en contra del Ledo. Rafael Avi-lés Codero le señala la violación al deber ético contemplado en el Canon 21 del Código de Ética Profesional, supra. El conflicto de intereses contemplado en el aludido canon se refiere a las situaciones en donde existen o puedan existir intereses encontrados entre clientes concurrentes o sucesi-vos de un mismo abogado, o cuando existan intereses en-contrados entre el cliente y el abogado. Lo antes expresado no es de aplicación a la situación de autos. Como hemos señalado, la aplicación de la prohibición contemplada en él Canon 21, supra, requiere la existencia previa de una re-lación abogado-cliente. El abogado, en su función notarial, no representa a ninguna de las partes otorgantes.(50) El notario, en su desempeño, es el depositario de la fe pública notarial y el asesor y guía de todas las partes otorgantes por igual.
Sarah Torres Peralta expresa, en su libro sobre *892derecho notarial puertorriqueño,(51) con relación a lo antes enunciado, lo siguiente:
Ante tal realidad, es claro que en el ejercicio de la función notarial, no es factible planteamiento alguno en torno al canon 21, por cuanto está ausente ab initio, la representación dual de abogado-cliente. De ahí, que siendo imposible la coinciden-cia en el mismo abogado de clientes en la gestión notarial, no hay cabida entonces para supuestos conflictos de intereses de los prohibidos en el canon 21.
La actuación del Ledo. Rafael Avilés Cordero no puede constituir una violación al Canon 21 del Código de Etica Profesional, supra, porque el letrado, en su función de no-tario, jamás fue el abogado de la señora Eusebia Martínez Lugo, por lo que no hubo intereses encontrados entre dos clientes del abogado querellado. De la misma manera, no se configuró un conflicto entre los intereses de la quere-llante y los de ese letrado.
Finalmente, se le imputa al letrado una violación al Canon 38 del Código de Ética Profesional, supra, en cuanto a su obligación como abogado de preservar el honor y la dig-nidad de la profesión, y de evitar la apariencia de conducta impropia.
Recalcamos que el Canon 38 del Código de Ética Profesional, supra, exige que los abogados se esfuercen al máximo en exaltar el honor y la dignidad de la profesión legal, obligación que se extiende a su vida personal y privada. Dicho canon impone hasta la obligación profesional de evitar la apariencia de conducta impropia. Esta apariencia impropia tiene que sostenerse sobre la impresión que se le da al público de la violación efectiva de alguno de los cánones del Código de Ética Profesional o de la Ley Notarial de Puerto Rico.(52) No habiendo el letrado querellado infringido ninguna de las normas antes mencionadas, *893no procede encontrarlo incurso en una violación al Canon 38, supra.
Como mencionáramos previamente, el Comisionado Especial determinó, como cuestión de hecho, que la escritura pública número cincuenta y siete fue presentada ante el Registro de la Propiedad para su inscripción cuatro meses después de otorgada, y que las escrituras públicas números cincuenta y ocho y cincuenta y nueve fueron presentadas en el Registro de la Propiedad un año y dos meses después de su otorgamiento. La Ley Notarial de Puerto Rico contiene una enumeración taxativa de las funciones inherentes que ejercerá todo notario en el descargo de su desempeño profesional. El notario ejerce una función pública que consiste en dar fe y autenticidad de los negocios jurídicos, actos y contratos que ante él se realicen; recibe, interpreta, asesora, da forma legal a la voluntad de las partes, redacta instrumentos públicos y documentos notariales conforme a derecho, forma protocolos y conserva en éstos los instrumentos públicos, expide copias y autoriza affidávit, testimonios y declaraciones de autenticidad. (53) Toda otra gestión a ser efectuada, no inherente al ejercicio del notariado, tiene que ser acordada por las partes. De ordinario, un notario no está obligado a presentar los docuñientos públicos que haya autorizado ante el Registro de la Propiedad. (54) No obstante, si el notario se obliga por contrato con los otorgantes en ese sentido, debe presentar prontamente la escritura pública ante el Registro de la Propiedad. De la prueba documental estipulada en el caso de autos no surge, de manera alguna, que existiera un convenio contractual entre las partes que le impusiera la obligación al Ledo. Rafael Avilés Cordero de presentar las escrituras públicas cincuenta y siete, cincuenta y ocho, y cincuenta y nueve sobre Compraventa con Precio Apla-*894zado, Segunda Hipoteca en Garantía de Pagaré y sobre Tercera Hipoteca en Garantía de Pagaré, respectivamente, ante el Registro de la Propiedad.(55)
Hemos establecido que al determinar la sanción disciplinaria aplicable al abogado querellado, podemos to-mar en cuenta factores tales como la reputación del abogado en la comunidad, el previo historial profesional de éste, si constituye la actuación objeto del procedimiento disciplinario su primera falta, su aceptación y su sincero arrepentimiento, el ánimo de lucro que incitó su actuación, si hubo resarcimiento al cliente y cualquier otro atenuante o agravante que medie en los hechos particulares al caso.(56)
I — i h — i
Por los fundamentos antes expuestos, y tomando en con-sideración el hecho de que el Ledo. Héctor Tosado Arocho lleva catorce años en la práctica profesional de la abogacía, y que este procedimiento constituye la primera falta a sus obligaciones profesionales y éticas,(57) y mediando como atenuante que satisfizo a la vendedora, Sra. Eusebia Mar-tínez Lugo, la totalidad del precio de compraventa pactado, o sea, la suma de ciento setenta y cinco mil dólares ($175,000), procede que decretemos su suspensión indefi-nida de la notaría y un (1) año del ejercicio de la abogacía.

*895
Le imponemos al licenciado Héctor Tosado Arocho el de-ber de notificar a todos sus clientes de su presente inhabi-lidad de seguir representándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. Deberá, además, certifi-carnos dentro de un término de treinta días, a partir de su notificación, el cumplimiento de estos deberes, notificando también al Procurador General.


La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra notarial de Héctor To-sado Arocho, incluyendo su sello notarial, luego de lo cual los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.


Apercibimos al letrado que, en lo sucesivo, deberá cum-plir estrictamente con los deberes que exigen la Ley y el Reglamento Notarial, y los cánones del Código de Etica Profesional de Puerto Rico. De volver a incurrir en otras faltas a sus deberes profesionales, no seremos tan benévolos.


En cuanto al Ledo. Rafael Avilés Cordero, se le exonera de los cargos formulados por el Procurador General en su contra.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri no intervinieron.

(1) 4 L.P.R.A. Ap. IX.


(2) 4 L.P.R.A. sees. 2002 y 2005.


(3) 4 L.P.R.A. Ap. XXIV.


(4) Véase Orden emitida por el Comisionado Especial de 18 de julio de 2001.


(5) Informe del Comisionado Especial, pág. 2.


(6) íd. (Exhibit Estipulado II).


(7) Informe del Comisionado Especial, pág. 3 (Exhibit Estipulado II).


(8) íd.


(9) íd.


(10) 32 L.P.R.A. see. 2871 et seq. En la referida querella, el Ledo. Héctor Tosado Arocho alegó que la señora Eusebia Martínez Lugo incumplió con su compromiso de desalojar la propiedad en controversia, en contravención a su obligación contraída por virtud del contrato de compraventa con precio aplazado celebrado entre las partes. Véase Exhibit Estipulado III.


(11) Informe del Comisionado Especial, pág. 3.


(12) íd.


(13) íd. (Exhibit Estipulado III).


(14) Informe del Comisionado Especial, pág. 3 (Exhibit Estipulado IV).


(15) íd.


(16) Informe del Comisionado Especial, págs. 3 y 4 (Exhibit Estipulados V y VI).


(17) íd.


(18) Informe del Procurador Generad, pág. 6 (Exhibit Estipulado IV).


(19) Informe del Comisionado Especial, pág. 4 CExhibit Estipulado VIII).


(20) íd. (Exhibit Estipulados IX y X).


(21) Informe del Comisionado Especial, pág. 4 (Exhibit Estipulado VII).


(22) Informe del Comisionado Especial, pág. 4 (Exhibit Estipulado VII).


(23) íd.


(24) íd.


(25) Véase escrito titulado “Contestación a la Querella”.


(26) No obstante, exceptuaron de lo anterior la contestación al cargo II imputado en la querella en contra del Ledo. Rafael Avilés Cordero.


(27) In re Sepúlveda Girón, 155 D.P.R. 345, 355 (2001). Véase In re Toro Cubergé, 140 D.P.R. 523 (1996).


(28) In re Sepúlveda Girón, supra.


(29) In re Soto Cardona, 143 D.P.R. 50 (1997); In re Soto, 134 D.P.R. 772 (1993); In re Belén Trujillo, 126 D.P.R. 743 (1990); García O’Neill v. Cruz, 126 D.P.R. 518, 523 (1990); Ortiz v. Soliván Miranda, 120 D.P.R. 559 (1988); In re Orlando Roura, 119 D.P.R. 1 (1987); In re Carreras Roviray Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Añeses Peña, 113 D.P.R. 756 (1983); In re Roldán González, 113 D.P.R. 238 (1982); In re Concepción Suárez, 111 D.P.R. 486 *883(1981). En In re Belén Trujillo, supra, expresamos que es imprescindible determinar, inicialmente, si existe una relación abogado-cliente. Expresamos que ésta comienza cuando el cliente acude al abogado a requerir sus servicios profesionales para que lo asesore o lo represente en un asunto jurídico.


(30) Del propio lenguaje del Canon 21 del Código de Ética Profesional de Puerto Rico, supra, se desprende que se requiere la existencia de una relación abogado-cliente.


(31) In re Sepúlveda Girón, supra; In re Filardi Guzmán, 144 D.P.R. 710, 718 (1998); In re Rojas Lugo, supra; In re Cando Sifre, 106 D.P.R. 386, 398-399 (1977); In re Meléndez Pérez, 104 D.P.R. 770, 772 (1976).


(32) In re Bonilla Rodríguez, 154 D.P.R. 684 (2001); In re Toro Cubergé, supra.


(33) In re Sepúlveda Girón, supra.


(34) íd.


(35) íd.


(36) íd.


(37) 133 D.P.R. 555 (1993).


(38) 138 D.P.R. 793 (1995).


(39) Véanse, también: In re Jiménez Brackel, 148 D.P.R. 287 (1999); In re Lavastida et al., 109 D.P.R. 45 (1979), opinión del Juez Asociado Señor Irrizarry Yunqué.


(40) 114 D.P.R. 808 (1983).


(41) íd.


(42) El abogado querellado en dicho caso autorizó como notario unas escrituras de compraventa sobre unas propiedades que eran objeto de un litigio relativo al cumplimiento específico de contrato, siendo el letrado representante legal de la parte demandada.


(43) In re Sepúlveda Girón, supra.


(44) In re González Maldonado, 152 D.P.R. 871 (2000); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840, 863 (1993); In re Feliciano Ruiz, 117 D.P.R. 269, 275 (1986).


(45) In re Feliciano Ruiz, supra.


(46) íd.


(47) In re Díaz Ortiz, 150 D.P.R. 418 (2000); In re Vera Vélez, 148 D.P.R. 1 (1999); In re Iglesias Pérez, 146 D.P.R. 14 (1998); In re Vargas Hernández, 135 D.P.R. 603 (1994).


(48) Véase In re Caratini Alvarado, 153 D.P.R. 575 (2001). En esa oportunidad establecimos que el criterio a utilizarse en los procedimientos disciplinarios ante este Tribunal para aquilatar la prueba será el de prueba clara, robusta y convincente.


(49) Es pertinente señalar que consignar un precio menor al acordado en una escritura pública no sólo infringe la fe pública notarial, sino que transgrede nuestras ’ leyes fiscales. Ello implica una disminución en las cuantías a pagarse por sellos de Rentas Internas, no sólo en el acto de autorización de una escritura pública, sino que también en el arancel a ser pagado por la presentación del instrumento público en el Registro de la Propiedad. Véase Reyes v. Jusino, 116 D.P.R. 275 (1985).


(50) In re Colón Ramery [I], supra; In re Colón Muñoz, 131 D.P.R. 121 (1992).


(51) S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. especial, San Juan, Pubs. STP, Inc., 1995, Cap. IV, pág. 4.55.


(52) In re Sepúlveda Girón, supra.


(53) Torres Peralta, op. cit., Cap. I, págs. 1.27-1.28.


(54) Rosas González v. Acosta Pagán, 134 D.P.R. 720 (1993).


(55) No podemos olvidar que nuestro derecho sustantivo dispone que la inscrip-ción de una escritura pública sobre hipoteca, en el Registro de la Propiedad, es un requisito necesario e ineludible para que ésta nazca a la vida jurídica. Es decir, para que dicha garantía real exista se requiere el acto de inscripción en el Registro de la Propiedad, por ser una garantía de naturaleza constitutiva. Véanse: 30 L.P.R.A. sec. 2607; Rosario Pérez v. Registrador, 115 D.P.R. 491 (1984).


(56) In re Díaz Ortiz, supra; In re Vélez Barlucea, 152 D.P.R. 298 (2000); In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308 (1998).


(57) El Ledo. Héctor Tosado Arocho fue admitido por esta Curia al ejercicio de la abogacía el 1ro de julio de 1988. El 3 de agosto de 1988 le fue expedida la autoriza-ción para practicar la notaría.